 


109 HR 4990 IH: Local Clean Energy Initiative Act of 2006
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4990 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Mr. Israel introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for the establishment by the Secretary of Energy of a program of Federal support for local governments that establish Clean Energy Bond Acts. 
 

1.Short titleThis Act may be cited as the Local Clean Energy Initiative Act of 2006. 
2.Establishment of program 
(a)In generalThe Secretary of Energy shall establish a program to provide to local governments that establish a Clean Energy Bond Act grants in an amount up to 20 percent of the costs of implementing clean energy projects funded by the Clean Energy Bond Act. 
(b)PreferenceIn awarding grants under the program established under subsection (a), the Secretary shall give preference to local governments that will be engaging in the full range of clean energy projects, and to those who can demonstrate a prior commitment to environmental conservation. 
3.Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Energy $10,000,000 for each of the fiscal years 2007 through 2011 to carry out this Act. 
4.DefinitionsFor purposes of this Act— 
(1)the term alternative transportation fuel means methanol, denatured ethanol, and other alcohols; mixtures containing 85 percent or more by volume of methanol, denatured ethanol, and other alcohols with gasoline or other fuels; natural gas; liquified petroleum gas; hydrogen; coal-derived liquid fuels; fuels (other than alcohol) derived from biological materials (including neat biodiesel); and electricity (including electricity from solar energy); 
(2)the term Clean Energy Bond Act means a statute authorizing a local government to issue bonds for the purpose of funding clean energy projects; 
(3)the term clean energy project means— 
(A)an energy conservation measure; 
(B)a project to update or convert municipal buildings to generate power from a renewable energy source; and 
(C)a project to replace automobiles owned by the local government with hybrid vehicles or vehicles that run on alternative transportation fuel; 
(4)the term energy conservation measure means a measure that is applied to an existing municipal building that improves energy efficiency and is life cycle cost effective and that involves energy conservation, cogeneration facilities, renewable energy sources, improvements in operation and maintenance efficiencies, or retrofit activities; and 
(5)the term renewable energy source means solar heat, solar light, wind, geothermal energy, and biomass, except for— 
(A)heat from the burning of municipal solid waste; or  
(B)heat from a dry steam geothermal reservoir which— 
(i)has no mobile liquid in its natural state; 
(ii)is a fluid composed of at least 95 percent water vapor; and 
(iii)has an enthalpy for the total produced fluid greater than or equal to 2.791 megajoules per kilogram (1200 British thermal units per pound).  
 
